                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Inventergy LBS, LLC
                                 Plaintiff,
v.                                                     Case No.: 1:19−cv−02422
                                                       Honorable Sara L. Ellis
Jio Inc.
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 17, 2019:


        MINUTE entry before the Honorable Sara L. Ellis: Parties having stipulated to the
dismissal of the action pursuant to settlement, the instant action is hereby dismissed with
prejudice with each party to bear its own costs and fees. All pending dates and motions, if
any, are stricken as moot. Civil case terminated. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
